Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 19, 2018                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  158269-70(75)                                                                                           David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  STATE FARM FIRE AND CASUALTY                                                                                        Justices
  COMPANY,
           Plaintiff-Appellant,
                                                                    SC: 158269-70
  v                                                                 COA: 332454, 333281
                                                                    Sanilac CC: 14-035646-NZ
  DETROIT EDISON CO., a/k/a DTE
  ELECTRIC COMPANY,
             Defendant-Appellee.
  ______________________________________/

          On order of the Chief Justice, the motion of defendant-appellee to extend the time
  for filing its answer to the application for leave to appeal is GRANTED. The answer
  submitted on October 11, 2018, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 October 19, 2018

                                                                               Clerk